



wp.jpg [wp.jpg]


Philip Jansen
12 The Orchard
London, W4 1JX
United Kingdom


Date: September 19, 2018
Without prejudice    
Subject to contract
Dear Philip Jansen,
Your employment with Worldpay Group Limited (the "Company")
This agreement sets out the terms which the Company has agreed to offer you
regarding the termination of your employment with the Company and all Group
Companies.
Termination Date
1
Your employment with the Company under your contract of employment made between
the Company and you (the "Contract of Employment") shall terminate on 31
December 2019 having been employed through the notice period under your Contract
of Employment (with 12 months’ notice running as from 31 December 2018), or on
such earlier date as you and the Company may agree pursuant to this agreement
(in either case the "Termination Date").



1.1
If you wish to be released from your employment with the Company before the
Termination Date, you may ask the Company for consent by contacting Kimberly
Martin at kim.martin@worldpay.com (such consent not to be unreasonably withheld
provided that you confirm the reason for seeking to leave early and that you
will not be in breach of your Contract of Employment including any
post-termination restrictions) to terminate your employment earlier than the
date identified in Clause 1, and in circumstances where the Company provides its
consent:



1.1.1
all references in this agreement to Termination Date will mean to the agreed
earlier termination date;



1.1.2
you will, subject to clause 1.1.3 below, receive payment in lieu of salary and
benefits (including without limitation pension contributions) for any unused
portion of your remaining notice period (less usual deductions for tax and
employees' National Insurance contributions), payment to be made on the Payroll
Date as defined in clause 5 below. For the avoidance of doubt this payment is in
addition to the Severance Payment referred to in clause 5.1 below;



1.1.3
you agree that your entitlements if any, to a payment in respect of bonus for
2019 and to shares under the Future Performance Rollover 2017 PSP award, as more
particularly described in clauses 7 and 11 of this agreement respectively, will,
in accordance with their terms, be pro-rated to the earlier Termination Date, as
more particularly described in clauses 7 and 11 below and the remaining two
thirds (2/3) of the PSUs comprised in your Acquisition Award shall be
automatically forfeited and cancelled as more particularly described in clause
11 below;



1.1.4
you agree that the Severance Payment described at clause 5.1 will be
recalculated but only where the earlier termination date reduces your number of
complete years of service with the Company and you therefore agree that your
Severance Payment will be reduced accordingly;



1.1.5
the Company will, if applicable, confirm in writing the revised Severance
Payment, and will issue a further Annex 4 with a revised share plan
illustration, based on the earlier termination date; and



1

--------------------------------------------------------------------------------









1.1.6
any such agreement to release you will be strictly conditional on the Company's
receipt of the fully executed affirmation in accordance with clause 2.14 below.



1.2
The Company and you believe that unless it is agreed to release you early, you
will be employed throughout your notice period and the Company will pay your
salary and benefits during your notice period in accordance with clause 2.1
and/or clause 1.1.2 of this agreement, and therefore that your Post-Employment
Notice Period and your Post-Employment Notice Pay, as defined in sections 402E
(5) and 402D respectively of the Income Tax (Earnings and Pensions) Act 2003
(“ITEPA”), are nil. If the Company agrees to release you early (or terminates
your employment before the end of your notice period), an amount which
represents Post-Employment Notice Pay will be calculated, and a portion of the
payment in Clause 5.1 equal to such Post-Employment Notice Pay will be subject
to appropriate deductions of income tax and employee’s national insurance
accordingly.



2
With effect from 31 December 2018 (the "Garden Leave Date") up to and including
the Termination Date, you agree that the Company may in its absolute discretion
at any time, and for such period or periods as the Company so determines,
require you not to attend at work or undertake any work (the "Garden Leave
Period") in accordance with clause 3.3 of your Contract of Employment and,
during the Garden Leave Period, you:



2.1
shall remain an employee of the Company;



2.2
shall continue to receive normal salary and contractual benefits (less usual
deductions for tax and employees' National Insurance contributions);\



2.3
shall accrue holiday as normal but all accrued but unused holiday entitlement
shall be deemed to have been taken during the Garden Leave Period;



2.4
shall remain contactable by the Company during the period of Garden Leave and
will notify the Kimberly Martin via email to kim.martin@worldpay.com immediately
of any change to your contact details;



2.5
shall not contact the press or other media or make any statement regarding the
Company or any Group Company, your employment with the Company or any Group
Company or its prospective termination;



2.6
agree that the Company may, in its absolute discretion, appoint another employee
of the Company to carry out some or all of your duties;



2.7
may not, without consent of the Company (which should be sought from
kim.martin@worldpay.com) work in any capacity for any other person, company,
organisation or other entity or carry on any other business;



2.8
will not be required to perform any duties (although you will endeavor to make
yourself available for any relevant duties the Company requires of you and you
will respond to any ad hoc queries as part of your hand over);



2.9
may not contact or attempt to contact without the Company's prior written
consent or express instruction, any client, customer, agent, professional
adviser, broker or supplier of the Company or any Group Company other than for
purely social or recreational purposes and if you are contacted by any such
person you should refer them to Charles Drucker, Chief Executive Officer;



2.10
should not have contact with any employee of the Company or any Group Company
other than for purely social or recreational purposes;



2.11
will not attend any premises of the Company or any Group Company without the
Company's prior written consent or express instruction;



2.12
will comply with the terms of your Contract of Employment, including without
limitation your obligations of good faith and loyalty, and the obligations under
Clauses 6, 14, 15, 16 and Schedules 1 and 2 of your Contract of Employment,
which will remain in full force and effect (save to the extent specifically
varied by this agreement or superseded by the restrictive covenants in your
Acquisition Award Agreement, 2018 LTI Award Agreement and 2018 Option Agreement)
until the Termination Date; and



2

--------------------------------------------------------------------------------









2.13
will comply with paragraph 12 of this agreement and cease to have access to the
Company's information systems.



2.14
As a condition of the payments in paragraphs 5 and 7 of this agreement you will
reaffirm its terms on or shortly after the Termination Date by sending an
affirmation to the Company in the form attached in Annex 5 (the "Reaffirmation
Letter") with a further adviser's certificate in the form at Annex 1.



Salary and Benefits to the Termination Date
3
The Company will pay to you your salary, benefits and pension contributions in
the usual way up to the Termination Date less applicable deductions for tax and
national insurance.



4
Save as otherwise provided in this agreement all your benefits shall cease on
the Termination Date.



Compensation
5
You agree that except for the sums and benefits referred to in this agreement,
no other sums or benefits are due to you from the Company or any Group Company.
Subject to and conditional upon the terms of this agreement, in the next payroll
(“the Payroll Date”) following the later of: (i) the Termination Date; (ii)
receipt by the Company of your signed acceptance of the terms of this agreement
duly counter signed by your Adviser and the Reaffirmation Letter signed by you
and your Adviser; and (iii) the date on which you have complied with your
obligations under paragraph 12 of this agreement the Company shall make a
payment to you of the following amounts:



5.1
£251,282 (the "Severance Payment"), which includes any entitlement to statutory
redundancy pay, without admission of liability whatsoever, in compensation for
the termination of your employment, of which (subject to any changes in the law
and provided you remain employed throughout your notice period) the first
£30,000 in value will be paid to you without deduction of income tax and
national insurance contributions, and tax shall be deducted from any amount over
£30,000 at the appropriate rate. The Company and you believe that (subject to
Clause 1.2) no part of the Severance Payment is taxable as Post-Employment
Notice Pay as defined by ITEPA, but that in the event that you are released from
your notice period early (or your employment is terminated by the Company before
the end of your notice period), an amount of the Severance Payment which
represents Post-Employment Notice Pay shall be subject to appropriate deductions
of income tax and employee’s national insurance, the next £30,000 in value of
the Severance Payment will be paid to your without deduction of income tax and
national insurance contributions, and income tax shall be deducted from any
remaining amount of such Severance Payment at the appropriate rate; and



5.2
£100 in consideration for the restrictions referred to in paragraphs 13.1 to
13.7 of this agreement, subject to deduction of income tax and national
insurance contributions.



6
You agree that the Company may deduct from the sums referred to in paragraphs 3
and 5 any monies owed by you to the Company or a Group Company including, but
not limited to, amounts due in respect of outstanding loan payments or excess
holiday pay.



7
Subject to and conditional on you complying with the terms of this agreement,
the Company shall make you a payment under the Worldpay Variable Compensation
Plan (the "Plan") in respect of (i) your bonus for the 2018 financial year, the
amount of which shall be in the discretion of the Board of the Company, having
regard to the potential target payment of 100% of your base salary set out in
your contract of employment dated 1 September 2015, and subject to achievement
to the satisfaction of the Company of targets set by the Board for 2018, which
shall, in all instances, be paid at the greater of actual performance or an
amount as determined at the discretion of the Compensation Committee, to be paid
fully in cash in the normal payment cycle for bonus payments under the Plan and
(ii) your bonus for the 2019 financial year calculated in accordance with the
rules of the Plan from time to time in force and pro-rated on an on-target basis
(100% of base salary for a full year) to reflect the time you spent in the
Company's employment during the 2019 financial year (notwithstanding that you
will have been on garden leave pursuant to Clause 2 of this Agreement and notice
to terminate your employment has been given) to be paid at the same time as
payments made pursuant to clause 5.



The bonus payments shall be paid less appropriate deductions for income tax and
national insurance contributions.


3

--------------------------------------------------------------------------------







Tax
8
You will be solely responsible for, and agree to indemnify the Company and keep
it indemnified against all income taxes and employee national insurance
contributions (if any) and all interest penalties, costs, claims, expenses or
proceedings incurred by the Company which arise out of or in connection with any
liability to pay (or deduct) tax or employees' national insurance contributions,
which may be payable in respect of the payments and arrangements contained in
this agreement, save to the extent caused by the delay or default of the Company
and save also for income tax or national insurance contributions which the
Company deducts at source in accordance with this agreement. The Company and you
consider that, pursuant to s.403 Income Tax (Earnings and Pensions) Act 2003 as
currently enacted, (after subtracting any Post-Employment Notice Pay calculated
pursuant to Sections 402A to 402E of ITEPA 2003, which (if any) shall be subject
to appropriate deductions of income tax and employee’s national insurance) the
first £30,000 of the Severance Payment shall not be subject to income tax and
National Insurance liability and that tax will be deducted from any remaining
amount of the Severance Payment at the appropriate rate following issue of your
P45. You agree that the Company gives no warranty as to the tax treatment of the
Severance Payment.



Expenses
9
The Company will reimburse you for any expenses properly and necessarily
incurred by you in or about the performance of your duties prior to the
Termination Date and for which receipts or other supporting documents (if so
required) are provided to the reasonable satisfaction of the Company.



Share Plan Participation
10
You agree and acknowledge that between the date of this agreement and the
Termination Date you will no longer be eligible to participate in the grant of
any future share awards or share options under any Company or Group Company
share plan including, any share plan operated by Worldpay, Inc.



11
Your entitlement to benefits and/or payments under the share awards and share
options that you currently hold under the share plans operated by Worldpay Group
Limited (formerly Worldpay Group plc) ("Worldpay") will be determined in
accordance with the governing rules of the relevant plan from time to time in
force, as amended by Schedule 1 of the Amended and Restated Co-operation
Agreement between Worldpay , Vantiv Inc., and Vantiv UK Limited dated 10 August
2017 (the "Cooperation Agreement"), the terms and conditions notified to all
participants of those plans by way of a joint letter from Worldpay and Vantiv,
Inc. dated 28 November 2017 (the "Letter") and any award notices (the "Notices")
issued to participants of those plans following completion of the merger of the
Worldpay and Vantiv groups of companies ("Completion"). The broad principles of
these arrangements as they apply to you are as described in clauses 11.1 to 11.8
below and the Company warrants that they have been approved by the Compensation
Committee of the Company and Group Company. Annex 4 reflects how this applies to
you, based on an assumed Termination Date of 31 December 2019 and assuming you
do not become a Bad Leaver before the Termination Date (whenever that may be).
You will be deemed a Good Leaver unless the Company determines, acting
reasonably, in the light of your conduct or evidence that comes to light during
the Garden Leave Period that you have become a Bad Leaver for the purposes of
your share plan entitlements on or before the Termination Date. Unless otherwise
stated, the terms Bad Leaver, Cause and Good Reason as used herein are as
defined or clarified in the Cooperation Agreement, Letter and Notices and for
the avoidance of doubt, if the Company agrees to a request to bring your
employment to an end earlier in accordance with Clause 1.1, you shall not be
treated as having resigned without Good Reason for the purposes of whether or
not you are a Bad Leaver in relation to your share plan entitlements and will
continue to be treated as a Good Leaver. For the further avoidance of doubt, the
Company confirms that if it agrees to a request to bring your employment to an
end earlier in accordance with Clause 1.1, your termination for the purpose of
your entitlements under the 2018 Acquisition Award Agreement, 2018 Annual Long
Term Incentive Award and 2018 options granted under the 2012 Equity Incentive
Plan will continue to be treated as an Involuntary Termination without Cause for
the purpose of the relevant plan rules.



4

--------------------------------------------------------------------------------









Transitional Share Award
11.1
In relation to your October 2015 Transitional Share Award, the Company confirms
that:



11.1.1
subject to the minimum shareholding requirement applicable to your award, with
effect from the Completion Date such award was exchanged into an award over
shares in Vantiv, Inc. (which was renamed on Completion as Worldpay, Inc.);



11.1.2
the number of Worldpay, Inc. shares subject to your award was calculated in
accordance with the terms of the Cooperation Agreement and the Letter on the
basis illustrated in Annex 4;



11.1.3
all other material terms of the Transitional Award Plan, including the minimum
shareholding requirement, vesting and exercise periods, will continue to apply,
save that if you cease to be an employee of the Company before the October 2018
vesting date for any reason other than as a Bad Leaver, your award will not
lapse, but will continue to vest on the October 2018 vesting date in accordance
with its terms. For the avoidance of doubt, if you become a Bad Leaver before
the October 2018 vesting date, your award will lapse and cease to be exercisable
in its entirety.



Performance Share Award
11.2
In relation to your March 2016 Performance Share Award the Company confirms:



11.2.1
The Remuneration Committee assessed performance in relation to the 2016
Performance Share Award as against the performance conditions set out in the
Worldpay 2015 Annual Report shortly before the Completion Date, and applied that
assessment to the full grant of the March 2016 Performance Share Award;

11.2.2
Your grant of the March 2016 Performance Share Award was then exchanged based on
the performance assessment and the calculation set out in the Cooperation
Agreement, into an award of shares in Worldpay, Inc. (the "Rollover 2016 PSP"),
and will not be subject to further performance assessment on the vesting date of
March 2019. However, as a member of the Executive Team, your Rollover 2016 PSP
will be released as follows: 50% will be released in March 2020 and the other
50% will be released in March 2021;

11.2.3
The number of Worldpay, Inc. shares subject to your Rollover 2016 PSP was
calculated in accordance with the terms of the Cooperation Agreement and the
Letter on the basis illustrated in Annex 4; and

11.2.4
All other material terms of the Performance Share Award Plan, including the
vesting and exercise periods, will continue to apply, save that if you cease to
be an employee of the Company before the vesting date for any reason other than
as a Bad Leaver, your Rollover 2016 PSP will not lapse, but will continue to
vest on the vesting date in accordance with its terms with no pro rating. For
the avoidance of doubt, if you become a Bad Leaver before the vesting date, your
award will lapse and cease to be exercisable in its entirety.



11.3
In relation to your March 2017 Performance Share Award the Company confirms:



11.3.1
The Remuneration Committee assessed performance in relation to your March 2017
Performance Share Award as against the performance conditions set out in the
Worldpay 2016 Annual Report shortly before the Completion Date, and applied that
assessment to 1/3 (one third) of the 2017 Performance Share Award;

11.3.2
That 1/3 of your grant of 2017 Performance Share Award was then, based on the
performance conditions set out in the Worldpay 2016 Annual Report and the
calculation set out in the Cooperation Agreement, converted into an award of
shares in Worldpay, Inc. ("Performance Assessed Rollover 2017 PSP Award"), and
will not be subject to further performance assessment on the vesting date of
March 2020. However, as a member of the Executive Team, the terms of your
Performance Assessed Rollover 2017 PSP Award will be released as follows: 50%
will be released in March 2021 and the other 50% will be released in March 2022;

11.3.3
The number of Worldpay, Inc. shares subject to your Performance Assessed
Rollover 2017 PSP Award was calculated in accordance with the terms of the
Cooperation Agreement and the Letter on the basis illustrated in Annex 4; and



5

--------------------------------------------------------------------------------







11.3.4
All other material terms of the 2017 Performance Share Award Plan, including the
vesting and exercise periods, will continue to apply to your Performance
Assessed Rollover 2017 PSP Award, save that if you cease to be an employee of
the Company before the March 2020 vesting date for any reason other than as a
Bad Leaver, your Performance Assessed Rollover 2017 PSP Award will not lapse,
but will continue to vest on the March 2020 vesting date in accordance with its
terms with no pro rating. For the avoidance of doubt, if you become a Bad Leaver
before the March 2020 vesting date, your award will lapse and cease to be
exercisable in its entirety;

11.3.5
The remaining 2/3 (two thirds) of your grant of 2017 Performance Share Award was
not subject to performance assessment at the same time as the 1/3, and instead
was, based on the calculation set out in the Cooperation Agreement, converted
into an award of shares in Worldpay, Inc. ("Future Performance Rollover 2017 PSP
Award");

11.3.6
The number of Worldpay, Inc. shares subject to your Future Performance Rollover
2017 PSP Award has been calculated in accordance with the terms of the
Cooperation Agreement and the Letter on the basis illustrated in Annex 4; and

11.3.7
All other material terms and conditions of the original 2017 Performance Share
Award will continue to apply to the Future Performance Rollover 2017 PSP Award
including the original vesting and exercise periods, save that (and as more
particularly set out in the Notice applicable to this award) (i) vesting shall
be subject to the same performance conditions as those that apply to the legacy
Vantiv group long term incentive awards that were granted by Vantiv to legacy
Vantiv group employees in February 2017 (and as may subsequently be adjusted in
light of the merger of Vantiv and Worldpay in the Compensation Committee's
absolute discretion); and (ii) if you cease to be an employee prior to the
vesting and/or exercise dates for any reason you will be subject to the same
termination provisions as those that apply under the Vantiv, Inc. 2012 stock
incentive plan (which has been amended and restated as the Worldpay, Inc. 2012
stock incentive plan), save that the Future Performance Rollover 2017 PSP Award
will be pro-rated by reference to the proportion of the vesting period for which
you remain employed between the Completion Date and the Termination Date, as
compared to the period between the Completion Date and the March 2020 vesting
date. However, as a member of the Executive Team, the terms of your Future
Performance Rollover 2017 PSP Award will be released as follows: 50% will be
released in March 2021 and the other 50% will be released in March 2022.



Deferred Bonus Share Plan Award
11.4
In relation to your Deferred Bonus Share Plan Award, the Company confirms that:



11.4.1
on the Completion Date such award was converted into an award of shares in
Worldpay, Inc.;



11.4.2
the number of the shares awarded in Worldpay, Inc. has been calculated in
accordance with the terms of the Cooperation Agreement and the Letter on the
basis illustrated in Annex 4;



11.4.3
all other material terms of the Deferred Bonus Share Plan, including the vesting
and exercise periods, will continue to apply, save that if you cease to be an
employee of the Company before the due date for vesting for any reason other
than as a Bad Leaver (as defined in Rule 4.3 of the Deferred Bonus Share Plan),
your award will not lapse, but will continue to vest in accordance with its
terms. For the avoidance of doubt, if you become a Bad Leaver (as defined in
Rule 4.3) before the vesting date, your award will lapse and cease to be
exercisable in its entirety.



Save As you Earn Shares
11.5
In relation to your Save as You Earn ("SAYE") Awards:



11.5.1
Prior to Completion and in accordance with the terms of the Cooperation
Agreement and the Letter, you were given the choice of:

11.5.1.1
exercising your SAYE Award options early on or by no later than 6 months
following the Completion Date; or

11.5.1.2
exchanging your SAYE Award for an award of shares in Worldpay, Inc. to be
calculated in accordance with the terms of the Cooperation Agreement and the
Letter (the "Rollover SAYE Award");



6

--------------------------------------------------------------------------------







11.5.2
If you chose to receive the Rollover SAYE Award all other terms and conditions
of the original SAYE Awards will continue to apply including the original
vesting and exercise periods, the aggregate exercise price payable and the terms
and conditions of the original savings contract. In addition, the leaver
provisions under the SAYE will continue to apply.



11.5.3
Further information about the early exercise of your options, including the time
available for exercise, is available from Equiniti. There are different tax
implications to the early exercise of your options and you should seek
independent advice accordingly.



2018 Acquisition Award Agreement
11.6
In relation to your 2018 Acquisition Award (“Acquisition Award”) granted under
the UK Sub- Plan to the Worldpay, Inc. 2012 Equity Incentive Plan:



11.6.1
On the basis that this is an Involuntary Termination Without Cause, one third
(1/3) of the PSUs comprised in your Acquisition Award (rounded down to the
nearest PSU) will vest in accordance with Section 4.1 of the Agreement governing
your Acquisition Award ("Acquisition Award Agreement") subject to (a)
achievement of the Performance Goals and Stock Price Hurdle as if your
Continuous Service Status had not terminated and (b) compliance with the
restrictive covenants set forth in Section 13 of the Acquisition Award Agreement
through to the applicable Vesting Date. Vested PSUs will be paid upon completion
of the Performance Period based on the level of performance achieved as of the
end of such Performance Period in accordance with section 5 of the Acquisition
Award Agreement. Your award will vest by reference to the Performance Goals and
Stock Price Hurdle set out in Exhibit 1 to the Acquisition Award Agreement with
no discretion reserved to the Compensation Committee as to the number of shares
which you will receive.



11.6.2
The remaining two thirds (2/3) of the PSUs comprised in your Acquisition Award
shall be automatically forfeited and cancelled upon such termination of
Continuous Service Status and neither the Company nor any Affiliate shall have
any further obligations to you in relation to the same.



11.6.3
Terms not otherwise defined in this paragraph 11.6 shall have the same meaning
as in the Acquisition Award Agreement.



2018 Annual Long-Term Incentive Award
11.7
In relation to your 2018 Annual Long-Term Incentive Award (“2018 LTI Award”)
granted under the UK Sub- Plan to the Worldpay, Inc. 2012 Equity Incentive Plan:



11.7.1
On the basis that this is an Involuntary Termination Without Cause, the PSUs
comprised in your 2018 LTI Award will vest in accordance with Section 4 of the
Agreement governing your 2018 LTI Award (your "2018 LTI Award Agreement")
subject to (x) achievement of the Performance Goals as if your Continuous
Service Status had not terminated, and (y) compliance with the restrictive
covenants set forth in Section 13 of your 2018 LTI Award Agreement. Vested PSUs
will be paid upon completion of the Performance Period based on the level of
performance achieved as of the end of such Performance Period in accordance with
Section 5 of your 2018 LTI Award Agreement. Your award will vest by reference to
the Performance Goals set out in Exhibit 1 to the 2018 LTI Award Agreement with
no discretion reserved to the Compensation Committee as to the number of shares
which you will receive.



11.7.2
Terms not otherwise defined in this paragraph 11.7 shall have the same meaning
as in your 2018 LTI Award Agreement



2018 Options granted under the 2012 Equity Incentive Plan
11.8
In relation to your Options granted under the 2012 Equity Incentive Plan granted
in 2018 under the UK Sub- Plan to the Worldpay, Inc. 2012 Equity Incentive Plan
(your "2018 Options"):



7

--------------------------------------------------------------------------------







11.8.1
On the basis that this is an Involuntary Termination Without Cause, your 2018
Options shall continue to vest as if your Continuous Service Status had not
terminated subject to compliance with the restrictive covenants set forth in
Section 6 of the Agreement governing your Options (your "2018 Option Agreement")
and will remain exercisable until the Expiration Date.



11.8.2
Terms not otherwise defined in this paragraph 11.8 shall have the same meaning
as in your 2018 Option Agreement.



Return of Property
12
Unless you have already done so, you will on or before the Termination Date:



12.1.1
return to the Company in good condition and order all property of the Company
and of any Group Company or any of its or their respective customers or clients
which is in your possession or under your control. This includes, but is not
limited to, all documents, papers, records, files, computer disks, memory
sticks, materials, and any copies or extracts of them, the company credit card,
computer, laptop computer, mobile devices, mobile phone, keys and security pass;



12.1.2
delete from the hard disk of any personal computer used or controlled by you
(except computers in the Company's possession or control) all documents and
information belonging to, obtained from or prepared for the Company or any Group
Company or any of its or their respective customers or clients and inform the
Company of any passwords used by you on computers which are the property of the
Company or any Group Company; and



12.1.3
at the Company's request, warrant your compliance with this paragraph 12.



12.1.4
For the avoidance of doubt, nothing in this agreement will prevent you from
retaining (and you are not required to return, delete or destroy) information
and documentation relating to the terms of your employment, this agreement, your
compensation, bonus, benefits, awards, options, entitlements and/or any other
aspects of your remuneration (this includes but is not limited to documentation
and information relating to those matters referred to at clauses 10 and 11 of
this agreement).



12.2
If you have not already done so, you shall with effect from the Garden Leave
Date resign as a director of the Company and any of the Group Companies by
signing the letter of resignation attached to this agreement at Annex 6, which
shall be deemed to have been delivered to the Company and the relevant Group
Companies as at the date of this agreement. You shall immediately do all such
acts and things as the Company may require to effect your resignation from other
offices with the Company or any of the Group Companies or which you held by
reason of employment by the Company including (but without prejudice to the
generality of the above) any trusteeships. Having resigned as a director of the
Company and from such other offices which you hold with any Group Company you
will not represent or suggest in any way any continued authority in respect of
or connection to the Company or any Group Company.



Confidentiality and Post‑Termination Restrictions
13
In consideration of the payments referred to in paragraphs 5.1 and 5.2 of this
agreement and the Company's obligations at clause 13.1 below:



13.1
you acknowledge and confirm that the obligations and restrictions contained in
clauses 13, 14, 15, 16 and Schedules 1 and 2 of your Contract of Employment, as
superseded by the restrictive covenants in your Acquisition Award Agreement,
2018 LTI Award Agreement and 2018 Option Agreement (“the 2018 Agreements”) and
as amended by clause 13.2 below, and which are expressed to apply on and
following the termination of your employment, will continue in full force and
effect in accordance with their terms following the Termination Date, for the
duration of the Restricted Period as defined in your Contract of Employment or
as superseded by the restrictive covenants in the 2018 Agreements save that the
Company and Group Company hereby agree that Joseph Meade, who is employed by the
Company as your Chauffeur, and Carly Howarth, who is employed by the Company as
your Executive PA, are expressly excluded from the non-solicitation and no-hire
restrictive covenants as detailed in your Contract of Employment and the 2018
Agreements so long as the employment opportunity is for a non-competitor
employer;



8

--------------------------------------------------------------------------------









13.2
you acknowledge and agree that section 4 of Schedule 1 to your Contract of
Employment shall be amended whereby the reference to “up to three percent” is
changed to “up to five percent”. The Company agrees that the 2018 Agreements (as
defined in clause 33 of this Agreement are subject to and qualified by section 4
of Schedule 1 to your Contract of Employment as amended.;



13.3
you further covenant with the Company (for itself and as trustee and agent for
each Group Company) that you shall not for the period of 24 months following the
Garden Leave Date directly or indirectly on your own behalf or on behalf of any
other person, concern, undertaking, firm or body corporate be employed or
engaged by or assist in any way any other person, concern, undertaking, firm or
body corporate for the purposes of providing advice and/or assistance and/or
services in relation to any potential share sale, sale of the business or any
listing of any of the Company and/or any Group Company and/or any business of
any Group Company;



13.4
you undertake that save as may be required by law or regulation,not to disclose
(directly or indirectly) to any party the contents of this agreement except to
your professional advisers, your spouse or registered civil partner (on the
basis that each of the foregoing parties agrees to keep the same confidential)
and HM Revenue & Customs, provided always that nothing in this clause shall
prevent you from supplying a copy of this agreement and its Annexures to any
court of competent jurisdiction, or as otherwise required by law ;



13.5
you agree not to make, or allow to be made as far as it is within your control,
(directly or indirectly) any disparaging or derogatory statement, whether
written or oral (for the avoidance of doubt, electronically or online), about
the Company or any Group Company (or any of its or their directors, officers,
employees or shareholders) in relation to your employment by the Company or any
Group Company, the manner and circumstances of and the events leading up to its
termination or any other matter whatsoever;



13.6
without limitation in time, you will not divulge or make use of (whether
directly or indirectly and whether for your own or another's benefit or
purposes) any Confidential Information (this obligation does not apply to any
disclosures required or protected by law or to any information in the public
domain other than by way of unauthorised disclosure (whether by you or another
person));



13.7
you agree that you will not hold yourself out as remaining employed by or
otherwise continuing to work for the Company or any Group Company after the
Termination Date, and on the Termination Date, or as soon as possible
thereafter, you agree that you will update your LinkedIn profile and any other
online presence accordingly;



13.8
not to make, or cause to be made (directly or indirectly), any statement or
comment to the press or other media concerning your employment with the Company,
or its termination without the prior written consent of the Company, with the
exception that you may comment that you were employed with the Company; and



13.9
save as required by law or regulatory authority, you agree not to make comments
or statements about the termination of your employment



For the avoidance of doubt, nothing in this clause 12 shall prevent you from (i)
making a protected disclosure under the Public Interest Disclosure Act 1998;
(ii) reporting in good faith an offence to a law enforcement agency; or (iii)
co-operating in good faith with a criminal investigation or prosecution.
Reference and other Company obligations.
14
On request from a prospective employer, the Company will provide a reference in
respect of you in the form of the template reference contained at Annex 3 to
this agreement and will respond to all oral enquiries for a reference in terms
consistent with the draft reference provided that any request for a reference is
sent to the HR department and subject always to the Company's compliance with
its obligations to third parties relating to the giving of references.



14.1
In consideration of your obligations at clause 13 above, the Company agrees:



14.1.1
not to disclose (directly or indirectly) to any person or organisation the
contents of this agreement except to its Group Companies, its professional
advisers (on the basis that each of the foregoing parties agrees to keep the
same confidential), and/or HM Revenue & Customs, and PROVIDED ALWAYS that, for
the avoidance of doubt, nothing in this agreement shall prevent the Company at
any time from providing



9

--------------------------------------------------------------------------------





information in relation to or supplying a copy of this agreement and its Annexes
to its shareholders, officers or employees as it reasonably determines is
necessary, to any court of competent jurisdiction (or as otherwise required by
law or by any regulatory body), for the purposes of any due diligence exercise
being conducted by a third party in respect of the Company's business, or for
the purposes of responding to a statutory questionnaire under discrimination
legislation or to any person, firm or organisation who has offered or may offer
you employment, engagement or other business opportunities, for the purposes of
drawing the attention of any such person, firm or organisation to the restraints
referred to in clause 13.1 above; and


14.1.2
to write to the members of the Executive Teams instructing each of them as
follows:-



14.1.2.1
not to make any derogatory or critical statements about your employment with the
Company or its termination; and

14.1.2.2
not to make any statement or comment to the press or media concerning the
termination of your employment with the Company or any Group Company (PROVIDED
ALWAYS that the Company shall be free to publish the fact of such termination as
required for the Company's Annual Report or other statutory or regulatory
(including London and New York Stock Exchange) requirements).



Legal Fees
15
The Company will pay to the Adviser (as defined at clause 24 below) their
reasonable legal costs incurred in connection with advice on the effect of this
agreement subject to a maximum of £20,000 (inclusive of disbursements) plus VAT
following receipt of a copy of an invoice from them addressed to you but marked
payable by the Company and written confirmation that such legal costs were
incurred exclusively in advising you in connection with the termination of the
your employment. This invoice may be submitted after this agreement has been
signed by all parties.



Outplacement Counselling
16
The Company will arrange for you to receive the six month Executive Outplacement
programme and counselling services from Right Management up to a maximum cost of
£3,700 plus VAT and subject to receipt by the Company of a valid invoice in
respect of the services (addressed to you but marked as payable by the Company)
such outplacement services to be commenced no later than 31 December 2019. There
is no cash alternative to outplacement counselling services. You will be
contacted about this service once this agreement is fully signed.



Settlement of Claims
17
You consider that you may have statutory claims, and therefore could bring
proceedings against the Company or any Group Company (or any of its or their
directors, officers, employees or shareholders in that capacity) for:



17.1
unfair dismissal under section 94 of the Employment Rights Act 1996;



17.2
automatic unfair dismissal under sections 94 and 103A and protection from
suffering detriment under section 47B of the Employment Rights Act 1996
(protected disclosures);



17.3
automatic unfair dismissal under sections 94 and 104 of the Employment Rights
Act 1996 (assertion of statutory rights);



17.4
automatic unfair dismissal under section 94 of the Employment Rights Act 1996
and section 12 of the Employment Relations Act 1999 (right to accompaniment);



17.5
claims that you have suffered any unlawful deduction of wages under Part II of
the Employment Rights Act 1996 or are owed any payment by the Company or any
Group Company (or any of its or their directors, officers or shareholders in
that capacity);



17.6
right to accompaniment and protection from suffering detriment under sections 10
and 12 of the Employment Relations Act 1999



10

--------------------------------------------------------------------------------







Adviser to confirm if there are further particular claims and/or proceedings on
which he/she has advised the Employee.
(together the "Particular Claims").
18
You consider that you have or may have the further claims set out in Annex 2
("Claims"). You also acknowledge that there are or might exist claims or causes
of action against the Company or any Group Company (or any of its or their
directors, officers, employees or shareholders in that capacity) in any
jurisdiction in the world arising out of or connected with your employment or
the holding of any office with the Company or any Group Company, the termination
of your employment, or any other matter whatsoever, which are not contemplated
by you at the date of this agreement, whether based on facts known or unknown to
you or on the law as it currently stands or may develop or claims you have or
may have now or at any point in the future ("Additional Claims"), but
nevertheless it is your intention to settle all such Additional Claims by this
agreement. You agree that the payments referred to at paragraph 5.1 above and
the arrangements set out in this agreement are accepted by you in full and final
settlement of any of (i) the Particular Claims, (ii) the Claims and (iii) the
Additional Claims and you irrevocably waive any Particular Claims, Claims and
Additional Claims that you have (or may have) against the Company or any Group
Company (or any of its or their directors, officers or shareholders in that
capacity) whether or not such Particular Claims, Claims or Additional Claims are
in the contemplation of you or such persons at the Termination Date.

19
The waiver and release in paragraph 18 does not apply to:



19.1
any claim for enforcement of this agreement;



19.2
any Particular Claim, Claim or Additional Claim that you may have against the
Company or any Group Company in respect of personal injury caused by the
Company's or any Group Company's negligence (save for any claims for
compensation, or damages, for personal injury which may be brought pursuant to
discrimination legislation and/or pursuant to Part V of the Employment Rights
Act 1996) provided that you warrant that you are not aware of any grounds that
you may have to bring such a claim; and



19.3
any pension rights or pension benefits which have accrued to you up to the
Termination Date.



20
You agree that the Severance Payment shall be treated as an advance payment for
any compensation or awards made to you by the Employment Tribunal, the County
Court and/or the High Court, including, but not limited to any award arising out
of a claim under ss.188 to 192 Trade Union and Labour Relations (Consolidation)
Act 1992 and/or Regulations 15 and 16 of the Transfer of Undertakings
(Protection of Employment) Regulations 2006 (except insofar as it has been
repaid to the Company under paragraph 21.1 below) although no admission of
liability for any such compensation or awards is hereby made.



21
If you institute any Particular Claims, Claims or Additional Claims or seek to
enforce any award arising out of a claim under ss.188 to 192 Trade Union and
Labour Relations (Consolidation) Act 1992 and/or Regulations 15 and 16 of the
Transfer of Undertakings (Protection of Employment) Regulations 2006 against the
Company or any Group Company, its or their employees, officers or shareholders,
whether in the Employment Tribunal, a County Court, a High Court or otherwise
(save from claims which fall within the exclusions set out in paragraph 19
above) (or bring or make any other complaint or claim relating to your
employment or its termination) then, without prejudice to any other rights or
remedies that the applicable person may have arising from such action, you
hereby agree to:



21.1
repay to the Company on demand and in full the Severance Payment (less such
deductions as have been made by reason of tax and national insurance
contributions) paid to you under this agreement and you agree that this sum
shall be recoverable as a debt; and



21.2
indemnify the Company and each Group Company on demand for all reasonable legal
fees and expenses that they incur in recovering the sum and/or defending any
Particular Claim, Claim or Additional Claim or responding to any other complaint
you may make to a regulator or ombudsman.



22
Except for the payments and benefits provided for in this agreement, no other
sums or benefits are due to you from the Company or any Group Company.



23
It is agreed that your acceptance of the terms of this agreement constitutes a
settlement agreement satisfying all of the conditions relating to settlement
agreements under S.203(3) Employment Rights Act 1996, S.147 Equality Act 2010,
S.288(2B) Trade Union and Labour Relations (Consolidation) Act 1992, S.49(4)
National Minimum Wage Act 1998,



11

--------------------------------------------------------------------------------





Regulation 35(3) Working Time Regulations 1998, Regulation 41 (4) of the
Transnational Information and Consultation of Employees Regulations 1999,
Regulation 40(4) of the Information and Consultation of Employees Regulations
2004, Paragraph 13 of the Schedule to the Occupational and Personal Pension
Schemes (Consultation by Employers and Miscellaneous Amendment) Regulations 2006
and S.58(5) Pensions Act 2008 (together the "Acts and Regulations").


24
You confirm that NIGEL FORSYTH ("the Adviser") is a qualified lawyer and an
independent adviser for the purposes of the legislation referred to in
clause 23. You warrant and agree that you have received independent legal advice
from the Adviser as to the terms and effect of this agreement, in particular as
to its effect on your ability to pursue your rights before the Employment
Tribunal and before any European or other Court or body of competent
jurisdiction from a relevant independent adviser for the purposes of the Acts
and Regulations and you warrant that you have raised all facts and issues
relevant to your employment and its termination which could give rise to a claim
and all claims that



25
you may have against the Company or any Group Company to the Adviser who has
signed a certificate attached at Annex 1. You confirm that the Adviser has
advised that there is in force a policy of insurance or an indemnity provided
for members of a profession or professional body covering the risk of claims by
you in respect of any loss arising in consequence of that advice.



Warranties
26
You warrant to the Company and each Group Company as a condition of this
agreement that to the best of your knowledge and belief:



26.1
the Claims and Particular Claims are all of the claims (whether statutory or
otherwise) that you consider you have, or may have, against the Company, any
Group Company, its or their employees, officers or shareholders arising out of
or in connection with your employment with the Company, or any Group, or its
termination;



26.2
you are not aware of any condition, mental or physical, or any other facts or
circumstances, which could constitute the basis for a claim against the Company
or any Group Company for personal injury (whether at the date of signing this
agreement or at any time in the future);



26.3
all grievances that have been raised by you are hereby withdrawn and that you
further warrant that you have no other grievance with the Company or any Group
Company in respect of or in connection with your employment with the Company or
any Group Company, its termination or any other matter;



26.4
you are not aware of any grounds on which you may make (or, to the best of your
knowledge, any other employee of the Company or any Group Company is intending
to make) a "protected disclosure" or a "qualifying disclosure" within the
meaning of Part IVA Employment Rights Act 1996 in relation to the Company or any
Group Company;

26.5
save as provided in this agreement, there is no payment due to you under any
contractual agreement with the Company or any Group Company;



26.6
that you have not committed any act or any omission which would have legally
entitled the Company to summarily dismiss you without notice and without
compensation and will not commit any such act between the date of this agreement
and the Termination Date;



26.7
that you have not contacted ACAS pursuant to section 18A of the Employment
Rights Act 1996 or presented or issued a claim to the Employment Tribunals, a
County Court or a High Court in respect of any matter connected with your
employment or its termination and that neither you nor anyone acting on your
behalf will contact ACAS pursuant to section 18A of the Employment Rights Act
1996 or present or issue such a claim;



26.8
you have not secured or accepted an offer of alternative employment at the
signing date before accepting the offer set out in this agreement and
acknowledge that the Company has relied upon that warranty and representation in
entering into this agreement with you.



12

--------------------------------------------------------------------------------







Further Assistance
27
You agree (to the extent that is reasonable) to make yourself available whenever
possible to, and to cooperate with, the Company or its advisers in any internal
investigation or administrative, regulatory, judicial or quasi-judicial
proceedings. You acknowledge that this could involve, but is not limited to,
responding to or defending any regulatory or legal process, providing
information in relation to any such process, preparing witness statements and
giving evidence in person on behalf of the Company, provided always that the
Company or the relevant Group Company shall reimburse you for your time incurred
(where such further assistance is requested after the Termination Date) and
reasonable expenses properly incurred and evidenced by you in giving such
assistance.



General
28
The various provisions and sub‑provisions of this agreement and its annexures
are severable. If any provision shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this agreement and
its annexures which shall remain in full force and effect.



29
The terms of this agreement are in substitution for all previous agreements or
arrangements (whether written or oral) between the Company and you or any Group
Company in connection with the termination of your employment which shall be
deemed to have been terminated by mutual consent as from the date of this
agreement. You confirm that, except as provided in this agreement, you have not
relied on any representation, warranty or undertaking which is not contained in
this agreement and you shall have no right of action in respect of any such
representation, warranty or undertaking. Nothing in this agreement shall operate
to limit or exclude any liability for fraud.



30
The Company is entering into this agreement for itself and as agent for and
trustee of all Group Companies. Any Group Company or any director, officer or
shareholder of the Company or any Group Company may enforce the terms of this
agreement subject to and in accordance with the provisions of the Contracts
(Rights of Third Parties) Act 1999. Notwithstanding this, neither the Company
nor you require the consent of any Group Company or any director, officer or
shareholder of the Company or any Group Company to agree variations to this
agreement at any time, even if that variation affects the benefits conferred on
such persons.



31
In this agreement the following terms and expressions shall have the following
meanings:



31.1
“Group Company” means Worldpay, Inc., and any company which is from time to time
a holding company of the Company or Worldpay, Inc., a subsidiary of the Company
or Worldpay, Inc., or a subsidiary of a holding company of the Company or
Worldpay, Inc... The words “holding company” and “subsidiary” have the meanings
given to them by s.1159 Companies Act 2006 and a company shall be treated, for
the purposes only of the membership requirement contained in subsections 1159(b)
and (c), as a member of another company even if its shares in that other company
are registered in the name of (a) another person (or its nominee), whether by
way of security or in connection with the taking of security, or (b) a nominee;



31.2
"Completion Date" means the date on which the merger between the Vantiv and
Worldpay groups completes, and which, as at the date of this agreement, is
confirmed to be 16 January 2018;



31.3
"Confidential Information" means trade secrets or confidential information
including but not limited to such information relating to business plans or
dealings, technical data, existing and potential projects, financial information
dealings and plans, sales specifications or targets, customer lists or
specifications, customers, business developments and plans, research plans or
reports, sales or marketing programmes or policies or plans, price lists or
pricing policies, employees or officers, source codes, computer systems,
software, designs, formula, prototypes, past and proposed business dealings or
transactions, product lines, services, research activities belonging to or which
relate to the affairs of the Company or any Group Company, or any document
marked "Confidential" (or with a similar expression), or any information which
you have been told is confidential or which you might reasonably expect the
Company would regard as confidential or information which has been given in
confidence to the Company or any Group Company by a third party; and



31.4
"Worldpay, Inc." is a company incorporated under the laws of Delaware whose
registered address is 8500 Governor's Hill Drive, Cincinnati, Ohio, 45249-1384
(and formerly named Vantiv, Inc.).



13

--------------------------------------------------------------------------------









32
This agreement shall be governed by and construed in accordance with the Laws of
England. Non-contractual obligations (if any) arising out of or in connection
with this agreement (including its formation) shall also be governed by the laws
of England. The Company and you submit to the exclusive jurisdiction of the
courts of England and Wales as regards any claim, dispute or matter (whether
contractual or non-contractual) arising out of or in connection with this
agreement (including its formation).



33
For the avoidance of doubt, save as expressly provided for by clause 13.2 of
this Agreement, to the extent any post-termination obligations and restrictions
in this agreement or your Contract of Employment conflict with the restrictive
covenants in your Acquisition Award Agreement, 2018 LTI Award Agreement and 2018
Option Agreement (together the “2018 Agreements”), the restrictive covenants in
the 2018 Agreements shall control. Further, for the avoidance of doubt, the
governing law and forum selection provisions in the 2018 Agreements shall
control as to any claim, dispute or matter (whether contractual or
non-contractual) arising out of or in connection with the 2018 Agreements.



34
The Company’s D&O Insurance Policy (“Policy”) provides for six (6) years of tail
coverage and, therefore, you shall continue to be covered under the Policy
during this period of time in accordance with the terms and conditions of the
Policy. The Company also confirms that you will continue to have the benefit of
such indemnity as is provided by clause 16.1 of the Cooperation Agreement and by
the Amended and Restated Bylaws of Worldpay, Inc.



35
Although this agreement is marked "Without prejudice" and "Subject to contract",
when it has been (i) signed by or on behalf of each of the parties, (ii) signed
by your legal adviser where shown below, and (iii) the signed agreement has been
delivered to the Company or its authorised representative, this agreement shall
become open and binding.



36
This agreement may be executed in any number of counterparts, each of which when
executed and delivered, shall be an original, and all the counterparts together
shall constitute one and the same instrument. Either party may enter into this
agreement by executing a counterpart and this agreement shall not take effect
until it has been executed by both parties.



37
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.



38
All references in this agreement and its annexes to the Company or any Group
Companies shall include any successor in title or assign of the Company or any
of the Group Companies.



Please confirm your agreement with and acceptance of these terms by signing and
returning the enclosed copy of this agreement.
The parties have executed this agreement as a deed on the date first above
written:


For and on behalf of
WORLDPAY GROUP LIMITED


 
/s/ Nelson F. Greene
…………………………………………………………….
By: Nelson F. Greene
 
 
 
PHILIP JANSEN


 
/s/ Philip Jansen
…………………………………………………………….
For and on behalf of
WORLDPAY INC.


 
/s/ Nelson F. Greene
…………………………………………………………….
By: Nelson F. Greene





14